UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7051


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE EDWARD BANNER, JR., a/k/a Ronnie Edward Banner, a/k/a
Pellar,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:00-cr-00047-RLV-8)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Edward Banner, Jr., Appellant Pro Se. Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ronnie    Edward   Banner,      Jr.,   appeals    the    district

court’s order denying Banner’s 18 U.S.C. § 3582 (2006) motion to

reduce his sentence.      We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Banner, No. 5:00-cr-

00047-RLV-8   (W.D.N.C.   Aug.   4,   2011).     We   dispense    with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                   AFFIRMED




                                      2